[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-1358

                         JOHN M. GERA,

                     Plaintiff, Appellant,

                               v.

              ALAN HASSENFELD, CEO; HASBRO, INC.,

                     Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

         [Hon. Ernest C. Torres, U.S. District Judge]


                             Before

                     Boudin, Circuit Judge,
                 Bownes, Senior Circuit Judge,
                   and Stahl, Circuit Judge.




     John M. Gera on brief pro se.
     Neil Jacobs, Lisa Stephanian Burton, C. Tama Benson and Hale
and Dorr LLP on brief for appellees.




                       February 16, 2001
           Per Curiam.         After carefully reviewing the briefs

and    record    on      appeal,     we     affirm     the     judgment       for

substantially the reasons developed below.                      The appellant

failed to establish a prima facie case of discrimination or

retaliation by providing definite, non-speculative evidence

that   national    origin      played     a   role     in    the    defendants’

actions.        His    own     conjectures       and        conclusions      were

insufficient.         Feliciano De La Cruz             v. El Conquistador

Resort and Country Club, 218 F.3d 1 (1st Cir. 2000). His

defamation      claims    were     either     time-barred          or   otherwise

untenable.      Mikaelian v. Drug Abuse Unit, 501 A.2d 721 (R.I.

1985).

           Affirmed.         Loc. R. 27(c).